Citation Nr: 1731266	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  06-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for injury to Muscle Group (MG) VI as a residual of a penetrating left elbow wound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1961 to July 1971.  His awards and decorations include the Purple Heart and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2011 and January 2013, the Board remanded the case and it has been returned to the Board for appellate review.


FINDING OF FACT

Symptomatology for the Veteran's service-connected left ulnar neuropathy as a residual of a penetrating left elbow wound contemplates the same symptomatology for service-connected injury to MG VI as a residual of a penetrating left elbow wound.


CONCLUSION OF LAW

The claim for entitlement to an initial rating in excess of 10 percent for injury to MG VI as a residual of a penetrating left elbow wound is moot.  38 C.F.R. §§ 4.14, 4.73, Diagnostic Code 5306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

By way of procedural history, service connection for left ulnar neuropathy as a residual of a penetrating left elbow wound was granted in a December 1980 VA rating decision.  Pursuant to a January 2005 claim for increase, the issue was denied in a September 2005 VA rating decision and perfected to the Board for appellate review in June 2011.  In a November 2011 decision, the Board remanded the issue, raised the issue of entitlement to service connection for MG VI as a residual of a penetrating left elbow wound as intertwined with the service-connected left ulnar neuropathy, and remanded both issues for additional evidentiary development.

In a July 2012 VA rating decision, the issue of service connection for MG VI as a residual of a penetrating left elbow wound was granted.  In January 2013, the Board denied the issue of a higher rating for left ulnar neuropathy as a residual of a penetrating left elbow wound and the Veteran did not appeal the Board decision.  The Board also determined the issue for a higher initial rating for MG VI as a residual of a penetrating left elbow wound was still on appeal and remanded it for issuance of a supplemental statement of the case.  In May 2017 the case was returned to the Board for appellate review.

As noted, service connection is in effect for left ulnar neuropathy as a residual of a penetrating left elbow wound.  Review of the record shows that symptomatology for the service-connected left ulnar neuropathy as a residual of a penetrating left elbow wound includes the following: pain, weakness, numbness, tingling, flare-ups, diminished hand grip, and weakness.  Review of the record also shows that symptomatology for the service-connected MG VI as a residual of a penetrating left elbow wound includes the following: decreased muscle strength, decreased grip, tingling, pain, and hand constantly falling asleep.  Such findings are noted after review of VA and private treatment records and VA examination reports dated April 2006, June 2007, September 2008, April 2011, November 2011, and April 2013.

The Board acknowledges that the service-connected left ulnar neuropathy as a residual of a penetrating left elbow wound is rated under diseases of the peripheral nerves, specifically ulnar nerve impairment, and the service-connected MG VI as a residual of a penetrating left elbow wound is rated under muscle injuries.  See 38 C.F.R. §§ 4.124a, Diagnostic Code 8516 (paralysis of ulnar nerve), 4.73, Diagnostic Code 5306 (MG VI) (2016).  Nevertheless, the Board finds that symptomatology for service-connected left ulnar neuropathy as a residual of a penetrating left elbow wound contemplates the same symptomatology for service-connected injury to MG VI as a residual of a penetrating left elbow wound.  As a result, a grant for an initial rating in excess of 10 percent for MG VI as a residual of a penetrating left elbow wound would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that evaluation of the same symptoms under different diagnostic codes is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).

In light of the above, the claim on appeal for an initial rating in excess of 10 percent for MG VI as a residual of a penetrating left elbow wound is moot, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial rating in excess of 10 percent for injury to MG VI as a residual of a penetrating left elbow wound is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


